DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 12, 13 and 14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "response effectiveness" in claim 1 is a relative term which renders the claim indefinite.  The term "response effectiveness" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitations “a motion control operator” and “a motion planner”
that evaluates the simulated vehicle trajectory. A differentiation is not made between the two claim limitations. 

All claims dependent from the above claims are rejected for incorporating the deficiency by virtue of their dependencies.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2)
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, it is clear that claim 10 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does the claim fall within one of the statutory categories?

  Yes claims 1 is directed towards a system.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? 

 Yes, the claims are directed to an abstract idea.

With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business 
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The process in claims 1 is a mathematical concept, therefore, an abstract idea.  It merely consists of simulating a vehicle trajectory while updating a trajectory offset. This is performed by mathematical equations and calculations. Evaluating the simulated trajectory is a calculation step that evaluates an equation for meeting a certain criterion. Calculating a vehicle control maneuver based on a trajectory offset is a calculation step. Generating a motion planning trajectory for a time horizon is calculating the simulation result for a time period. Executing a motion plan trajectory for a time horizon is also just calculating a plan trajectory. Notably, the claim does not positively recite any limitations regarding actual determination of the attitude of the vehicle or the use of the simulation in controlling the vehicle in a specific manner.

STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claim 1 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The additional limitations include a motion controller, an iterative motion simulator, a motion control operator, a motion planner and the receiving step. The motion controller, iterative motion simulator, motion control operator and motion planner are considered at the apply it level technology. The receiving step is extra solution data gathering.
Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

 No, the claims do not recite additional elements that amount to significantly more than the judicial exception.

adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field. The motion controller, iterative motion simulator, motion control operator and motion planner are considered at the apply it level technology are considered at the apply it level and are insufficient form of practical application. The receiving step referred to above is not considered significantly more because receiving information is mere data gathering, or transmission of data over a network, which has been held to be routine and conventional activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II).
CONCLUSION
Thus, since claims 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 is directed towards non-statutory subject matter.
The controllers in Claim 2 are considered at the apply it level. 
Claims 3-9 are part of the mathematical concept.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, it is clear that claim 10 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 10 fall within one of the statutory categories?

  Yes claim 10 are directed towards a system.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? 

 Yes, the claims are directed to an abstract idea.

With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The process in claims 10 is a mathematical concept, therefore, an abstract idea.  It merely consists of generating an initial motion plan with a set of trajectory waypoints, this is calculation step that uses equations to generate values at different waypoints. Simulating a vehicle simulated trajectory in view of trajectory waypoints and simulated waypoints, this is performed by mathematical equations and calculations. Generating a tracking error is a calculation step. Applying adjusted motion trajectory waypoints and creating an updated sumulated trajectory with further simulated waypoints is a calculation step using equations and mathematical calculation to evaluate errors and feedback. Determining a satisfied simulation performance is a calculation step that evaluates an equation for meeting a certain criterion. Notably, the claim does not positively recite any limitations regarding actual determination of the attitude of the vehicle or the use of the simulation in controlling the vehicle in a specific manner.

STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claim 10 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The additional limitations include a motion control simulator, a motion planner and the sensing information step. The motion control simulator and the motion planner are considered at the apply it level technology. The sending step is extra solution data gathering.
Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

 No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claim 10 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field. The motion control simulator and the motion planner are considered at the apply it level and are insufficient form of practical application. The sending step referred to above is not considered significantly more because sending information is mere data gathering, or transmission of data over a network, which has been held to be routine and conventional activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II).
CONCLUSION
Thus, since claims 10 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 14 are directed towards non-statutory subject matter.
Claims 11, 12, 13, 14, 16, 17, 18 are considered part of the mathematical concept.
The controller in claim 15 is considered at the apply it level technology. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Tong (US20210208596).
Regarding claim 1, Tong teaches a feedback connection system between motion control and motion planning for an autonomous driving vehicle comprising:
a motion controller, wherein the motion controller further comprises:
an iterative motion simulator, wherein the iterative motion simulator simulates a vehicle trajectory response while updating a trajectory offset([0123] disclosing an iterative learning controller “iterative motion simulator” that alters the predicted trajectory “simulation”. [0126] disclosing altering the predicted trajectory by reducing the deviation “offset” between a predicted trajectory and a target trajectory, i.e. updating trajectory offset); and 
([0123]-[0126] disclosing the iterative learning controller evaluating the predicted trajectory “simulated vehicle trajectory” by reducing the deviation between the predicted trajectory and a desired target trajectory.)
a motion planner that evaluates the simulated trajectory for response effectiveness [0123]-[0126] disclosing the iterative learning controller evaluating the predicted trajectory “simulated vehicle trajectory” by reducing the deviation between the predicted trajectory and a desired target trajectory, i.e. for response effectiveness wherein the effectiveness is reducing the deviation. The iterative learning controller uses the control model “motion planner” in the evaluation);
wherein the motion controller receives a trajectory offset from the motion planner and calculates a vehicle control maneuver based on the trajectory offset([0129]-[0131] disclosing iteratively determining an altered control signal “vehicle control maneuver” based on the deviation “offset”); and
the motion planner generates a motion trajectory for a time horizon and the motion control operator executes a motion planning trajectory for the time horizon([0129]-[0132] disclosing at each iteration “time horizon” a control signal is altered to reduce the deviation between the predicted trajectory and the target trajectory, this is interpreted as generating a motion trajectory that reduces the deviation. See also [0127] disclosing the actual tracking may be improved by using the altered predicted path, i.e. executing the motion planning trajectory at each iteration “time horizon”).

Regarding claim 2, Tong teaches the feedback connection system of claim 1, wherein the motion controller further comprises a lateral controller and a longitudinal controller([0011] disclosing the control signal can be acceleration “longitudinal” and a steering angle “lateral” which are interpreted to be controlled by a longitudinal controller and a lateral controller respectively).

Regarding claim 3, Tong teaches the feedback connection system of claim 1, wherein the trajectory offset is derived as ΔPi= ΔPi-1 + K1LCEi ([0126] disclosing reducing a deviation between a predicted tracking error signal determined by subtracting the predicted trajectory signal yp(k) from the target trajectory signal d(k) and the actual tracking error signal e(k))

Regarding claim 4, Tong teaches the feedback connection system of claim 1, wherein a tracking error is obtained as Ei=Po-Si={e1,e2,...,en}I ([0126] disclosing a predicted tracking error signal determined by subtracting the predicted trajectory signal yp(k) from the target trajectory signal d(k)).

([0129]-[0131] disclosing at each iteration, the controller receives the altered control signal from a previous iteration. The altered control signal is obtained by a deviation “offset” and a tracking error between the predicted trajectory and the target trajectory. It can be interpreted that the trajectory offset and the tracking error are sent as feedback information).

Regarding claim 6, Tong teaches the feedback connection system of claim 1, wherein the simulated vehicle trajectory is obtained from Si={s0,s1,...sn)i ([0126] disclosing the predicted trajectory y(k). [0126] disclosing where k is a discretization index such as a discretized time).

Regarding claim 7, Tong teaches the feedback connection system of claim 1, wherein if the simulated trajectory does not meet a motion planning requirement this triggers a motion trajectory regeneration([0127] and [0132] disclosing controller may continue to iteratively alter the control model and the control signal until convergence or a deviation at a local or global minimum is attained, this is interpreted as another trajectory is generated).

 ([0127] and [0132] disclosing controller may continue to iteratively alter the control model and the control signal until convergence or a deviation at a local or global minimum is attained, this is interpreted as another trajectory is generated).

Regarding claim 9, Tong teaches the feedback connection system of claim 8, wherein once the simulated trajectory meets the mission and behavior planning, the motion control operator executes the simulated trajectory until reaching a destination ([0127] and [0132] disclosing controller may continue to iteratively alter the control model and the control signal until convergence or a deviation at a local or global minimum is attained, this is interpreted as the simulated trajectory is selected and executed).

Regarding claim 10, Tong teaches an iterative feedback motion planning system comprising:
a motion planner that generates an initial motion trajectory via a set of trajectory waypoints with a fixed time interval([0101] disclosing a target trajectory “initial motion trajectory” including a series of target position values d(k) “waypoints” wherein k is a discretized time “fixed time interval”);
a motion control simulator estimates a vehicle simulated trajectory in view of the trajectory waypoints and simulated waypoints corresponding to the trajectory waypoints are selected from the vehicle simulated trajectory(at least [0126] disclosing a predicted trajectory “simulated trajectory” yp(k). Yp(k) is interpreted to include the same k values, i.e. simulated waypoints corresponding to the trajectory waypoints);
a tracking error is generated by comparing the simulated waypoints to the trajectory waypoints ([0126] disclosing a predicted tracking error signal determined by subtracting the predicted trajectory signal yp(k) from the target trajectory signal d(k));
the tracking error is sent to the motion planner as a feedback signal and adjusted motion trajectory waypoints are obtained from the motion planner [0129]-[0131] disclosing at each iteration, the controller receives the altered control signal from a previous iteration. The altered control signal is obtained by a deviation “offset” and a tracking error between the predicted trajectory and the target trajectory. It can be interpreted that the trajectory offset and the tracking error are sent as feedback information. [0126] disclosing reducing a deviation between a predicted tracking error signal determined by subtracting the predicted trajectory signal yp(k) from the target trajectory signal d(k) and the actual tracking error signal e(k), this is interpreted as adjusting the motion trajectory waypoints);
 ([0127] and [0132] disclosing controller may continue to iteratively alter the control model and the control signal until convergence or a deviation at a local or global minimum is attained, this is interpreted as updating the simulated trajectory and further simulated waypoints); and
the motion control simulator determines a satisfied simulation performance and a final adjusted motion trajectory is sent to a motion control operator ([0127] and [0132] disclosing controller may continue to iteratively alter the control model and the control signal until convergence or a deviation at a local or global minimum is attained, this is interpreted as another trajectory is generated).

Regarding claim 12, Tong teaches the iterative feedback motion planning system of claim 10, wherein the tracking error is defined as Eo,i = (TWo,i- TWo,i) ([0126] disclosing a predicted tracking error signal determined by subtracting the predicted trajectory signal yp(k) from the target trajectory signal d(k)). 

Regarding claim 13, Tong teaches the iterative feedback motion planning system of claim 10 wherein the adjusted motion trajectory waypoints are obtained via 
(j+1)n = TWj,n + KEj,n ([0126] disclosing reducing a deviation between a predicted tracking error signal determined by subtracting the predicted trajectory signal yp(k) from the target trajectory signal d(k) and the actual tracking error signal e(k)).

Regarding claim 14, Tong teaches the iterative feedback motion planning system of claim 10, wherein an adjusting process is applied until the satisfied simulation performance is obtained when                          
                            
                                
                                    E
                                
                                
                                    j
                                
                                
                                    T
                                
                            
                            Q
                            
                                
                                    E
                                
                                
                                    j
                                
                            
                            <
                            ε
                        
                     ([0127] and [0132] disclosing controller may continue to iteratively alter the control model and the control signal until convergence or a deviation at a local or global minimum is attained).

Regarding claim 15, Tong teaches the iterative feedback motion planning system of claim 10, further comprising a lateral controller([0011] disclosing the control signal can be steering angle “lateral” which is understood to be performed by a lateral controller).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Tong (US20210208596) in view of Gadda(US10407035).
Regarding claim 11, Tong teaches the iterative feedback motion planning system of claim 10. Tong does not teach wherein each trajectory waypoint comprises X and Y coordinates, heading angle, linear velocity and acceleration.
Gadda teaches wherein each trajectory waypoint comprises X and Y coordinates, heading angle, linear velocity and acceleration (col 4 lines 50-60 disclosing waypoints with associated heading, acceleration and speed. Col 18 lines 42-56 disclosing the waypoints may also have a specific location which is understood as x and y coordinates).
Tong and Gadda are analogous art because they are in the same field of endeavor, target trajectory following. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Tong to incorporate the teaching of Gadda of wherein each trajectory waypoint comprises X and Y coordinates, heading angle, linear velocity and acceleration in order to control the vehicle according to a planned trajectory to maintain a safe speed, acceleration, position and heading.


Gadda teaches wherein the motion controller is a LQR-based motion controller (col 6 lines 17-24 disclosing LQR algorithm utilized by the control unit, i.e. LQR-based motion controller).
Tong and Gadda are analogous art because they are in the same field of endeavor, target trajectory following. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Tong to incorporate the teaching of Gadda of wherein the motion controller is a LQR-based motion controller in order to provide a solution to the infinite horizon discrete time LQR and stabilize a vehicle motion (Gadda col 12 lines 5-20). 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable by Tong (US20210208596) in view of Taguchi (US9045118).
Regarding claim 16, Tong teaches the iterative feedback motion planning system of claim 10, Tong does not teach wherein an optimal lateral feedback gain for a varying longitudinal velocity is obtained and communicated to the motion controller.
(col 10 lines 16-40 disclosing setting the lateral feedback gains such as a yaw rate deficiency gain for different “varying longitudinal velocity”).
Tong and Tagushi are analogous art because they are in the same field of endeavor, target trajectory following. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Tong to incorporate the teaching of Tagushi of wherein an optimal lateral feedback gain for a varying longitudinal velocity is obtained and communicated to the motion controller in order to control the vehicle according to a planned trajectory and set a proper speed and a proper lateral position (Taguchi col 10 lines 16-40).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable by Tong (US20210208596) in view of Stewart (US20080125875).
Regarding claim 18, Tong teaches the iterative feedback motion planning system of claim 17. Tong does not teach wherein a look-up table is applied to expedite LQR computation. 
Stewart teaches wherein a look-up table is applied to expedite LQR computation([0047] disclosing the constrained LQR technology may be implemented as a set of look-up tables computed explicitly as a function of system states).
Tong and Stewart are analogous art because they are in the same field of endeavor, gain scheduled feedback controllers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Tong to incorporate the teaching of Stewart of wherein a look-up table is applied to expedite LQR computation in order to facilitate the LQR computation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20200211394 disclosing correcting errors with trajectories to follow a target trajectory.
US1083121 disclosing controlling an autonomous vehicle to follow optimized path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 


/Nicholas Kiswanto/Primary Examiner, Art Unit 3664